Citation Nr: 0334307	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-02 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated and evaluated him for his 
psychiatric disorder from 2001 to the 
present time.  Obtain records from each 
health care provider identified.

2.  The veteran should also be asked 
whether he has been employed at any time 
from May 2001 forward, including part-
time work, and if so, to identify the 
employer and dates of employment and any 
records he might have in conjunction with 
that employment.  Obtain any relevant 
records identified by the veteran.

3.  Any vocational rehabilitation 
records, including counseling records and 
reports of contact dated from 2001 
forward, should be requested for the 
record.  

4.  VA psychiatric examination should be 
scheduled for the veteran primarily for 
the purpose of assessing his industrial 
capability.  The veteran's claims folder 
should be sent to the examiner for 
review.  The examiner is specifically 
requested to document the veteran's 
current symptoms of his diagnosed bipolar 
disorder as well as any other psychiatric 
disorder present, and the severity of his 
symptoms.  A GAF score should also be 
assigned.  Any medications which the 
veteran is taking should be noted and the 
examiner should provide an opinion as to 
whether the veteran is compliant with 
taking any prescribed medication.  The 
examiner is also requested to address the 
following questions:

(a)  Does the veteran have an employment 
handicap (defined as an impairment of a 
veteran's ability to prepare for, obtain, 
or retain employment consistent with such 
veteran's abilities, aptitudes, and 
interests); or a serious employment 
handicap (defined as a significant 
impairment of a veteran's ability to 
prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, 
and interests)?

(b)  Do the effects of the veteran's 
disability (service and nonservice-
connected), when considered in relation 
to the veteran's circumstances (i) 
Prevent the veteran from successfully 
achieving a vocational goal (defined as 
successfully pursuing a vocational 
rehabilitation program and becoming 
gainfully employed in an occupation 
consistent with the veteran's abilities, 
aptitudes, and interests)? and (ii) Are 
they expected to worsen thereby making 
the achievement of a vocational goal not 
reasonably feasible?

If the examiner deems it helpful or 
advisable a social and industrial survey 
should also be scheduled in order to 
address the aforementioned questions.  

5.  After completing any additional 
development deemed necessary, the claim 
should be referred to a vocational 
rehabilitation and counseling 
psychologist for a determination 
regarding whether the veteran has an 
employment handicap or a serious 
employment handicap.  If it is determined 
that an interview with the veteran is 
warranted, such an interview should be 
scheduled.  The veteran's claims folder 
and vocational rehabilitation file should 
be made available to the psychologist for 
review in conjunction with the 
determination.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



